IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RODNEY E. CALLAHAN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1044

STATE   OF     FLORIDA,
GOVERNOR RICK SCOTT, ET
AL.,

      Appellees.


_____________________________/

Opinion filed October 6, 2015.

An appeal from the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

Rodney E. Callahan, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Sarah J. Rumph, General Counsel,
Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.